Citation Nr: 0902527	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for skin cancer (basal cell carcinoma).  
In May 2008, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  There is no probative evidence demonstrating that the 
veteran was exposed to ionizing radiation in service.

2.  The veteran's skin cancer first manifested many years 
after service and is unrelated to any incident of service, 
including alleged exposure to ionizing radiation.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 
1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.   Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the veteran in 
July 2003, prior to the initial AOJ decision on his claim.  
The Board finds that the content of this notice fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The veteran was provided notice in March 2006 pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a 
disability rating and an effective date for the award of 
benefits will be assigned if benefits are granted.  However, 
given the denial of the veteran's claim, any questions as to 
a disability rating or effective date are moot. The veteran 
has not been prejudiced by VA's failure to provide notice 
earlier on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the appellant.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Clinical records are in the file for treatment from February 
2002 through May 2008.  The veteran was notified in the 
rating decision and Statement of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant was 
afforded a VA examination with respect to this claim in July 
2008.    

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);  Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including malignant tumors, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

The veteran contends that his skin cancer is the result of 
exposure to ionizing radiation in service.  The first 
question before the Board is thus whether the veteran meets 
the criteria for qualification as a "radiation-exposed" 
veteran.  His service records do not reflect any exposure to 
radiation monitored by dosimetry badge or that he 
participated in atmospheric nuclear weapon testing or any 
other radiation risk activity, as defined by 38 C.F.R. 
§ 3.309(d)(3).  As there is no evidence demonstrating 
participation in a "radiation-risk activity," he does not 
meet the criteria for qualification as a "radiation-exposed" 
veteran.  

As the veteran's participation in a radiation-risk activity 
has not been confirmed, in order to qualify for service 
connection for skin cancer as a result of exposure to 
ionizing radiation, there must be evidence documenting the 
level of his radiation exposure, and his skin cancer, as a 
"radiogenic" disease, must be determined by the VA Under 
Secretary of Health to be related to ionizing radiation 
exposure while in service, or otherwise be linked medically 
to ionizing radiation exposure while in service.  As noted 
above, the veteran's service records do not document exposure 
to ionizing radiation.  The veteran, however, asserts that he 
was exposed to ionizing radiation as a result of duties 
involving the use of "unshielded radar scopes." The 
veteran's available service records show he served first as a 
seaman recruit and then advanced to seaman apprentice and 
seaman, and that he was assigned to the Harbor Defense Unit 
at Fort Story, Virginia.  He acknowledges that his primary 
duties did not involve the use of unshielded radar scopes, 
but asserts that due to staffing shortages he underwent 
training in the Radar Division at Fort Story and was assigned 
extra duties in the evenings and on weekends monitoring ship 
traffic using an unshielded radar scope.  His service 
personnel records, however, do not demonstrate duties 
involving the use of radar equipment or that he underwent any 
training with the Radar Division.  

In support of his claim, the veteran submitted a June 2003 
letter from his private treating oncologist in which the 
oncologist noted that the veteran had extensive midline 
facial skin cancers attributable to "several years in the 
Navy, working in radar in its early infancy."  The 
physician, who later submitted an abstract of a paper he had 
written on the subject of use of radar equipment and the 
subsequent development of cancer, noted that in the early 
stages of radar, cathode rays emitted radiation, leading to 
the subsequent development of basal cell carcinoma.  In an 
April 2004 letter, the same physician noted that his study 
had revealed that nine individuals exposed to radar in its 
early phase were felt to have developed basal cell carcinoma 
as a result of exorbitant exposure to X-ray radiation via 
cathode rays and unshielded lead glass.  Because the veteran 
had extensive skin cancers not explained by ordinary sun 
exposure, it was felt that his cancer had resulted from his 
reported use of early radar equipment.  In February 2007, the 
veteran submitted a full copy of the article written by his 
physician.  The article relates extensive use of early radar 
equipment to the subsequent development of basal cell 
carcinoma.

The veteran underwent VA examination in July 2008.  In 
addressing whether the veteran's skin cancer was the result 
of exposure to ionizing radiation in service, the examiner 
determined that it was not, as there was no evidence in his 
records demonstrating exposure to ionizing radiation.

Because the veteran's service personnel records do not 
demonstrate exposure to ionizing radiation, duties involving 
the use of radar equipment, or training therefore, it is not 
necessary to refer the claim to the Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  

The Board has considered the veteran's assertions regarding 
exposure to ionizing radiation as a result of using radar 
equipment.  However, as a layperson, the appellant is not 
competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 
(1998),  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Thus, the Board concludes that even if the 
veteran did work with radar equipment while stationed at Fort 
Story, he is not competent to relate his skin cancer to any 
ionizing radiation to which he may have been exposed as a 
result of using such equipment.

The Board has also considered the opinion of the veteran's 
oncologist, which relates his skin cancer to exposure to 
ionizing radiation in service.  However, the Board has 
determined that physician's opinion to be of little probative 
value in establishing a link between the veteran's exposure 
to ionizing radiation and his subsequent development of skin 
cancer, given the lack of documentation of exposure to 
ionizing radiation.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  The 
probative value of the physician's opinion is also lessened 
because the physician appears to have based his opinion on 
the assumption that the veteran used such radar equipment for 
the several years he was in the Navy.  The veteran, by his 
own account, however, has admitted that his use of radar 
equipment was periodic, whenever extra help was needed, as 
opposed to regular.  For these same reasons, the article is 
also of relatively little probative value.

As there is no probative record of the veteran having been 
exposed to ionizing radiation in service, there is no need to 
further assess whether his radiogenic disease, skin cancer, 
is related to an unknown radiation dose to which he was 
exposed in service, and service connection for skin cancer, 
as secondary to exposure to ionizing radiation, is not 
warranted.

The Board now turns to the final remaining issue of whether 
service connection for skin cancer is warranted based upon 
direct causation.  The veteran's service medical records 
reveal a single record of treatment related to the skin.  In 
August 1958, the veteran was treated for infected sebaceous 
cysts on the left side of the bridge of his nose and on his 
back.  On examination in March 1959, prior to release from 
active service, examination revealed scars on the forehead, 
nose, left shoulder, and back, but no other abnormalities of 
the skin.  

Post-service medical records demonstrate that the veteran was 
first diagnosed with skin cancer in June 1996.  He has 
received regular treatment for skin cancer since that time.  
At no time has any treating physician related his skin cancer 
to any aspect of his service, aside from alleged exposure to 
ionizing radiation, which has been determined to be of 
limited probative value, as discussed above.

The veteran underwent VA examination in July 2008, as a 
result of which he was diagnosed with basal cell carcinoma, 
scar residuals of basal cell carcinoma, and actinic 
keratoses.  There was no evidence of sebaceous cysts.  In 
addressing whether his skin cancer first manifested during 
service, or was a result of his active service, the examiner 
determined that his skin cancer was unrelated to his active 
service.  The examiner noted that the only skin condition for 
which the veteran was treated in service, sebaceous cysts, 
was a self-limited condition that resolves with treatment and 
has no residual.  Even if untreated, however, sebaceous cysts 
did not cause skin cancer, or place an individual at greater 
risk for developing skin cancer.  Additionally, sebaceous 
cysts do not aggravate skin cancer, and are not otherwise 
related to skin cancer.

The veteran's service medical records do not show that he 
developed skin cancer while in service, nor is there medical 
evidence of this condition for more than 37 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to skin cancer during the veteran's period 
of active service.  Additionally, there is no probative 
evidence establishing a medical nexus between military 
service and skin cancer.  On VA examination in July 2008, the 
examiner specifically opined that there was no relationship 
between the veteran's skin cancer and his active service.  
Thus, service connection for skin cancer is not warranted.

In sum, the evidence shows that the veteran developed skin 
cancer many years after service.  The probative medical 
evidence of record does not demonstrate that it was caused by 
any incident of service.  As the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER


Service connection for skin cancer, to include as secondary 
to exposure to ionizing radiation, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


